Citation Nr: 1627924	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-09 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial compensable rating for a service-connected headache disorder prior to April 6, 2011, and to a rating in excess of 30 percent from April 6, 2011, forward.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 2, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1977, and has additional unverified service.  His service medals and decorations include, but are not limited to, the Combat Infantryman's Badge, the Purple Heart, and the Bronze Star with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The May 2010 rating decision found clear and unmistakable error in an October 1977 rating decision that denied service connection for headaches, granted service connection for a headache disorder, and assigned the same an initial, noncompensable rating, effective June 22, 1977.  In May 2011, the RO granted an increased rating for the service-connected headache disorder, 30 percent, effective April 6, 2011.  

Most recently, in August 2015, the Board provided an exhaustive recitation of the complicated adjudicative history of the claim and remanded the claim for additional development.  The file has now been returned to the Board for further consideration.

The Veteran testified at a Board hearing in December 2011 and he and his wife testified at a Board hearing in September 2014, before two of the undersigned Veterans Law Judges (VLJs) of the Board.  Transcripts of the hearings are of record.  As two VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the December 2011 and September 2014 hearings.  See 38 C.F.R.      § 20.707 (2015).  An April 2015 letter was sent to the Veteran affording him the opportunity to request a hearing before a third VLJ who would participate in this decision.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran was provided 30 days to respond to the letter, and a response has not been received. Accordingly, the Board will proceed with appellate review. 

A claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was granted a TDIU, effective September 2, 2008, by a June 2009 rating decision.  A claim of entitlement to a TDIU prior to September 2, 2008, is raised by the record.  During VA examination in January 2016, the Veteran reported that he had not worked since about 2002 or 2003, due to many things, but found that he had to close his companies due to his inability to focus, partly due to his headaches, and the examiner reported that the Veteran's headaches required a flexible and limited work schedule, allowing active work for less than one hour at a time, and computer work less than 30 minutes at a time, before resting.  As such, there is evidence that may support a finding of unemployability prior to September 2, 2008, and the issue of entitlement to a TDIU is raised. 

The issue of entitlement to a TDIU prior to September 2, 2008, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 6, 2011, the Veteran's service-connected headache disorder manifested in characteristic prostrating attacks occurring on an average of once a month over the last several months, without evidence that such were very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. Since April 6, 2011, the Veteran's service-connected headache disorder has not been manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1. Prior to April 6, 2011, the criteria for an initial rating of 30 percent, and no more, for a service-connected headache disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3; 4.124a, Diagnostic Code (DC) 8100 (2015).

2. Since April 6, 2011, the criteria for a rating in excess of 30 percent for a service-connected headache disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3; 4.124a, DC 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R.     §§ 3.102, 3.156(a), 3.159, 3.326(a) (2105).

As the appeal concerning the initial rating of the Veteran's headache disorder stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, of record are the Veteran's private and VA treatment records.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Adequate VA examinations have also been performed, in April 2011 and January 2016, that included consideration of the Veteran's pertinent medical history and set forth clinical findings and opinions that enable the Board to make fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015). 

Also, the Veteran has been afforded Board hearings before two of the undersigned VLJs in which he, and his wife during one of the Board hearings, presented oral argument in support of the claim.  The party who chairs a hearing shall fulfill two duties, (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  No party has asserted that there was any deficiency in either Board hearing.  The VLJs inquired as to the sources of treatment and the Veteran's symptoms of the disability on appeal.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Board finds there has been substantial compliance with its August 2015 remand directives.  38 C.F.R. § 3.655 (2015); Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders), D'Aries v. Peake, 22 Vet. App. 97, 105   (2008).  The AOJ sought any outstanding private treatment records from the Veteran by letter dated in December 2015 and afforded him an adequate VA examination in January 2016; and issued a January 2016 Supplemental Statement of the Case (SSOC).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 


Increased Rating

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's headache disorder has not varied significantly during the appeal period. 

The Veteran's headache disorder is rated under DC 8100, which has not changed in content since the October 1977 original rating decision.  See 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a noncompensable rating is assigned for migraine headaches with characteristic prostrating attacks averaging less than one in two months over the last several months, a 10 percent rating is warranted for migraines with prostrating attacks averaging one in two months over the last several months, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months, and a maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

VA regulations do not define "prostrating"; nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting DC 8100 without addressing the definition of a prostrating attack.).  According to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A similar definition, "extreme exhaustion or powerlessness," is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007).

VA regulations also do not define "economic inadaptability;" however, the Court has noted that nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Prior to April 6, 2011

On VA examination in September 1977, the Veteran reported headaches "all the time."  On neurological consultation during that examination, the examiner provided recitation of the Veteran's in-service head injuries.  The Veteran reported that his headaches were dull, throbbing, severe, and constant, occurring every minute of every day.  The Veteran noted that on four occasions, he experienced drooping or spasm in the left eyelid, without residual vision changes.  Neurological examination was silent for any related abnormality of the left eyelid, and X-ray examination of the skull was normal.  He asserted that he had "normal pain" daily, but that he experienced a recent onset of severe headaches, seven times in the last six or seven months, with such headaches lasting three to four minutes, up to one hour.  He reported that with such headaches, he was irritable and "stayed quiet."  He asserted that his headaches were of the same severity, but becoming more frequent and lasting a longer period of time.  The examiner reported that the Veteran did not describe his headaches in terms of excruciating or agonizing pain that incapacitates him, and the examiner described such as infrequent and brief.

During VA treatment in September 2005, the Veteran complained of daily severe headaches since his in-service head injury.  In his December 2005 Notice of Disagreement (NOD), he reported constant, dull, throbbing headaches, two to three times daily, with sharp shooting pains.  During VA treatment in October 2008, the Veteran complained of headaches.  During his February 2010 hearing before a Decision Review Officer (DRO), he complained of chronic headaches, noting that he was experiencing one currently, and reported that he had learned to live with them.  He asserted that he "popped" over-the-counter pain medication and would not take any more pain pills and that his over-the-counter pain medication dulled his headache "a little."  

In a February 2011 statement, the Veteran asserted that he should have been awarded a 10 percent rating from 1977 forward for his headache disorder.  He reported that he did not take prescription medication from the VA, as he feared such would make his headaches worse.  

In a March 2012 statement, as to the period prior to April 6, 2011, the Veteran asserted that he was not evaluated properly when he was awarded an initial noncompensable rating, as his headaches in 1977 were just as severe as they were in 2012.

During the Veteran's September 2014 Board hearing, as to the period prior to April 6, 2011, the Veteran's representative provided recitation of the September 1977 VA examiner's findings.  Specifically, he discussed that while the Veteran complained of headaches, present every minute of every day, severe, occurring about seven times in the last six or seven months, the examiner reported that such were rather brief and infrequent, and that the Veteran did not describe such as excruciating or agonizing or incapacitating.  The representative argued that the Veteran did report that he "stayed quiet" during his headaches and the examiner did not inquire as to whether the Veteran's headaches were severe enough to warrant lying down.  The Veteran's representative asserted that the Veteran's headaches, occurring at least monthly, with irritability and the need to "stay quiet," thus "more than met" the criteria for a 10 percent rating at the time of the September 1977 VA examination.  

The Veteran's wife asserted, during the September 2014 Board hearing, that she knew the Veteran at that time of the September 1977 VA examination and witnessed him experiencing headaches; and reported that during such, he had to go sit or lie down, and that from 1977 to the present, he had more than one headache during any two-month period.  She asserted that the Veteran reacted in a similar fashion to his headaches today as he did in 1977, and since.  The Veteran asserted that his headaches have been constant, save for some recent worsening beginning in 2000, since 1977.  He reported that he experienced incapacitating episodes three to four times each month in 1977 and in the following years, and that such had grown worse since 2000. 

Considering the above, the Board finds that the Veteran's headache disorder, prior to April 6, 2011, warrants a 30 percent rating, and no more, under DC 8100.  38 C.F.R. § 4.124a, DC 8100.  On VA examination in September 1977, the Veteran reported headaches, severe, with irritability and the need to "stay quiet" seven times in the last six or seven months.  Such warrants a 30 percent rating under DC 8100, for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.  

The Board finds the assertions of the Veteran over the course of the appeal and of the Veteran's representative during the September 2014 Board hearing as to the severity and frequency of the Veteran's headaches, described on VA examination in September 1977, to be persuasive.  While the VA examiner, in September 1977, described the Veteran's headaches as rather brief and infrequent, it remains that the Veteran indeed reported severe headaches monthly.  The regulatory criteria do not consider the length of any headache for a 30 percent rating and do not require excruciating or agonizing pain, or incapacitation.  As discussed above, the rating criteria does not define the term "prostrating" and general medical knowledge describes such as "complete physical or mental exhaustion" or "extreme exhaustion or powerlessness."   Resolving all doubt in favor of the Veteran, the Board finds that his headaches, described on VA examination in September 1977 as severe and rendering him irritable and requiring that he "stay quiet," were prostrating.  

The Board also finds the assertions of the Veteran over the course of the appeal and of the Veteran and his spouse during the September 2014 Board hearing, as to the consistent severity of the Veteran's headaches from 1977 onward, to be persuasive.  In essence, they assert that the same headaches that were awarded a 30 percent rating in the May 2011 rating decision, effective April 6, 2011, were occurring at the time of and since the September 1977 VA examination.  The Veteran has reported chronic headaches during VA treatment during the course of appeal.  While such complaints are dated in relatively modern times, and not in the years more immediate in time to 1977, it is significant that in a June 2010 Formal Finding, the RO determined that the Veteran's earlier VA treatment records were not available.  The Veteran and his spouse are competent to report as to what they experience or witness as to the consistent severity of the Veteran's headaches since 1977, and there is no evidence that they are not credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on the onset and continuity of his current symptomatology).

However, the preponderance of the evidence weighs against the assignment of a 50 percent rating for the Veteran's headache disorder.  Such would require migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has primarily reported monthly (at worst three to four times a month), severe headaches during the period prior to April 6, 2011.  While he has at times described the headaches as constant, his statements indicate that those that were actually prostrating in nature occurred less frequently (i.e., on average monthly).  Assuming that at worst he experienced one prostrating attack per week, this does not constitute "very frequent" attacks.  Nor is there any indication that the attacks were prolonged or productive of severe economic inadaptability.  Rather, in September 1977 the Veteran stated that his severe headaches lasted only from three to four minutes to an hour.  He remained employed through 1999 or 2002/2003, and he indicated on VA examination in April 2011 that he had missed work only occasionally due to headaches.  He stated that he stopped working in part due to headaches, but also due to other factors.  Thus, the 30 percent rating compensates for the time missed from work.  See 38 C.F.R. § 4.1.



Since April 6, 2011

On VA examination on April 6, 2011, the Veteran complained of headaches after his in-service head injury, described as throbbing pain, with visual aura, nausea, photophobia, and phonophobia.  He reported that he incurred such once per week, each headache lasting from fours up to several days.  The headaches were  prostrating around one time per month.  The Veteran was retired, but stated that he had missed work occasionally due to headaches.  The examiner reported that the Veteran's headaches were mildly disabling overall and were prostrating approximately once per month. 

During VA treatment in September 2011, the Veteran reported headaches, behind his eyes, since 1966, increasing in frequency recently, sometimes lasting all day.  He described these headaches as 3/10 on a pain scale.

During the Veteran's December 2011 Board hearing, he reported that his headaches were continuous, and that some were "bad" and some were not "bad."  He asserted that he had a low sense of pain since his in-service head injury.  He reported that he received pills two or three years ago, one of the side effects of such being headaches, and did not take them; and reported that he took over-the-counter pain medication, sometimes more than two at a time.  He noted that his headaches "hit like a hammer" and were sometimes gone ten seconds later; and described such as intermittent, reporting that he always had a headache, but his severe headaches occurred once a day or once every two days, and impacted his concentration and required pain medication.  He complained that during a headache, his "brain goes ballistic," and that he tried to sit down and think of something else and was able to function after about five minutes once it "goes down,"  He asserted that such occurred once a week, or maybe twice of three times a week.  

In February 2012, during VA treatment, the Veteran complained of unrelenting headaches since service, without treatment with opiates, and without daily treatment.  In September 2012, during VA treatment, the Veteran reported worsening headaches.  In January 2013, the Veteran requested from his VA treatment provider a refill of his pain medication, a higher dose of ibuprofen.  During VA treatment in July 2014, the Veteran complained of migraine headaches. 

During the Veteran's September 2014 Board hearing, he reported that his headaches were growing worse, more frequent, and that those requiring him to seek out complete quiet occurred once or twice a week.  The majority of the testimony rendered at this Board hearing is discussed above, as it pertained to the appellate period prior to April 6, 2011.

On VA examination in January 2016, the Veteran reported that he treated his headaches with over-the-counter medication at a higher dose.  He again reported his history with prescribed migraine medication and his concern that such would worsen his headaches.  He complained of prostrating headaches, one or two times each month.  He reported that he was limited in the work that he could do and was unable to do prolonged consistent work; and described that he was able to do mechanical work on cars, construction, and help his younger boy on his house, however, he could work for about an hour and then had to rest before returning to the task.  He complained of headaches, right behind his eyes, precipitated by any physical activity or use of the computer for more than one half of one hour.  He noted that irritability was a precursor to his headache.  The Veteran reported that he had not worked since about 2002 or 2003, due to many things, but found that he had to close his companies due to his inability to focus, partly due to his headaches, and partly due to other things.  

The examiner, on VA examination in January 2016, noted that the Veteran's headaches were characterized by pain, described as pulsing or throbbing, occasional, sharp, sudden, and momentary, not debilitating.  The examiner reported that the Veteran experienced blurry vision while driving at night, nausea, and photophobia.  The examiner reported that the Veteran's headaches were 
prostrating approximately once per month, and were not very frequently completely prostrating and prolonged productive of severe economic inadaptability.  The examiner reported that the Veteran's mildly disabling headaches required a flexible and limited work schedule, allowing active work for less than one hour at a time, and computer work less than 30 minutes at a time, before resting.

Considering the above, the Board finds that the Veteran's headache disorder, since April 6, 2011, warrants no more than a 30 percent rating under DC 8100.  38 C.F.R. § 4.124a, DC 8100.  Again, such would require migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has primarily reported monthly, severe headaches since April 6, 2011.  While he has at times described the headaches as constant, his statements indicate that those that were actually prostrating in nature occurred less frequently (i.e., on average monthly).  For example, in September 2011 the Veteran described his daily headaches as only 3/10 on the pain scale.  The VA examiners in April 2011 and January 2016 both reported that the Veteran's headaches were prostrating approximately once per month.  Assuming that at worst he experienced one or two prostrating attacks per month, this does not constitute "very frequent" attacks.  Nor is there any indication that the attacks were prolonged or productive of severe economic inadaptability.  The VA examiner in April 2011 described the Veteran's headaches as mildly disabling overall.  The January 2016 examiner also stated that the Veteran's headaches were not very frequently completely prostrating and prolonged and/or productive of severe economic inadaptability.  Rather, the examiner described the Veteran's headaches as mildly disabling and noted that he would require a flexible and limited work schedule.  Thus, the preponderance of the evidence shows that the Veteran's headaches have more nearly approximated the criteria for a higher 50 percent rating since April 6, 2011.


Conclusion and Additional Considerations

Based on a review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that his disability picture for headache disorder, prior to April 6, 2011, warrants an initial 30 percent rating, and no more, under DC 8100.  Since April 6, 2011, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.                § 3.321(b)(1) for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability, productive of only the findings reported by the Veteran and recorded during VA examinations in September 1977, April 2011, and January 2016, and during VA treatment throughout the course of the appeal; namely, headaches.  While on VA examination in September 1977, the Veteran reported drooping and spasm of the left eyelid that occurred on four occasions, such has not remained as a symptom and neurological examination at that time was silent for any abnormality attributed to the Veteran's headache disorder.  While the Veteran reported visual aura, nausea, photophobia, and phonophobia on VA examination in April 2011, and reported nausea and photophobia on VA examination in January 2016, such symptoms are those that the Board has considered in determining that the Veteran experiences characteristic prostrating attacks.  Also, on VA examination in January 2016, the Veteran complained of decreased sensation along the top of his head.  It is significant that the Veteran is separately service-connected for head scars, related to his in-service head injury and has been evaluated on a number of occasions for any traumatic brain injury (TBI).   The Veteran has not reported, and there is no medical evidence of symptoms outside of the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's headache disorder and referral for consideration of an extraschedular rating is not warranted.  Id.

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d 1362.


ORDER

Prior to April 6, 2011, an initial 30 percent rating, and no more, for a service-connected headache disorder is granted, subject to the laws and regulations governing monetary awards. 

Since April 6, 2011, a rating in excess of 30 percent for a service-connected headache disorder is denied.


REMAND

As discussed above, there is evidence that may support a finding of unemployability prior to September 2, 2008, the date upon which the RO granted a TDIU in its June 2009 rating decision.  The RO based its June 2009 decision on a report of VA examination, dated in September 2008, wherein an examiner opined that the Veteran was unemployable due to a combination of his physical and psychiatric disabilities.  During VA examination in January 2016, the Veteran reported that he had not worked since about 2002 or 2003, due to many things, but found that he had to close his companies due to his inability to focus, partly due to his headaches, and the examiner reported that the Veteran's headaches required a flexible and limited work schedule, allowing active work for less than one hour at a time, and computer work less than 30 minutes at a time, before resting.

The Veteran filed a November 2008 Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, at which time he reported that he last worked in July 1999; he was provided VCAA notice related to his TDIU claim in October 2008.  The RO attempted to secure a completed VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, from the Veteran's last known employer and such was deemed undeliverable in December 2008.  By a January 2009 statement, the Veteran reported that he could not obtain a VA Form 21-4192 from this employer. 

In a TDIU determination, while medical opinions can be probative, the determination of unemployability is ultimately a legal question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this case, however, the Board seeks medical comment as to the Veteran's employability, prior to September 2, 2008. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inform him that he has reported both that he last worked in July 1999 and also in 2002 or 2003; request that he provide a precise last day of employment, either self-employment or with a company.  

2. After the above development is completed, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment for the time period prior to September 2008. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., headache disorder, PTSD, lumbosacral strain, diabetes mellitus, right shoulder shrapnel wound, bilateral knee chondromalacia, peripheral neuropathy of all four extremities, head scars, right leg scars, lipoma, and loss of teeth), from the date of the Veteran's last employment, either July 1999 or sometime in 2002 or 2003 to September 2, 2008, and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation during that specific time period.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim of entitlement to a TDIU prior to September 2, 2008.  If the action remains adverse to the Veteran, provide him and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________                                          ______________________
      P.M. DILORENZO                                                         MILO H. HAWLEY                                                                      
     Veterans Law Judge                                                         Veterans Law Judge                       
Board of Veterans' Appeals                                             Board of Veterans' Appeals



                                           ______________________
                                               JOHN Z. JONES
                                             Veterans Law Judge
                                           Board of Veterans' Appeals


Department of Veterans Affairs


